United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.J., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
El Paso, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-2000
Issued: December 19, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 25, 2017 appellant filed a timely appeal from an August 22, 2017 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that following the August 22, 2017 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this evidence for
the first time on appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish a diagnosed
condition causally related to the accepted factors of her federal employment.
FACTUAL HISTORY
On May 23, 2017 appellant, then a 55-year-old nurse, filed an occupational disease claim
(Form CA-2) alleging that she developed right arm tingling, numbness to the dorsal and ventral
aspect of the right arm, and fingertips with burning sensation due to factors of her federal
employment. She indicated that she first became aware of her condition and first realized it was
caused or aggravated by her federal employment on December 16, 2016. Appellant did not stop
work.
In a June 2, 2017 development letter, OWCP advised appellant of the deficiencies of her
claim and provided her with a questionnaire requesting further information regarding the factual
aspect of her claim. On the same day a development letter was sent to the employing establishment
with a series of questions regarding the allegations of appellant. It afforded appellant and the
employing establishment 30 days to submit additional evidence and respond to its inquiries.
In response, appellant submitted a narrative statement dated June 15, 2017 indicating that
she had no hand or wrist issues in the past and her federal duties required constant typing to enter
information regarding all aspects of patient care into a computer system called “CPRS.”
On January 19, 2017 Dr. Silvia M. Sierra, an internist, referred appellant to physical
therapy for the diagnoses of carpal tunnel syndrome (CTS) right greater than left and possible ulnar
nerve entrapment.
On January 30, 2017 Dr. Sierra referred appellant to occupational therapy for the diagnoses
of carpal tunnel and cubital tunnel syndrome.
By decision dated August 22, 2017, OWCP denied appellant’s claim because she failed to
submit evidence containing a medical diagnosis supported by evidence of objective findings in
connection with the injury or events.3 It advised appellant that “[m]edical evidence is required
that only contains a diagnosis but also establishes that a diagnosed medical condition is causally
related to the work injury or event.”
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
Following appellant’s September 25, 2017 appeal to the Board appellant filed a request for reconsideration with
OWCP on October 23, 2017. In support of her request she resubmitted a copy of her June 15, 2017 narrative
statement. By letter dated January 9, 2018, OWCP notified appellant that because she had filed an appeal with the
Board, and because she could only choose one form of appeal at a time, no action would be taken on her request for
reconsideration at the time.
3

2

United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury4 was sustained in the performance of duty, as
alleged, and that any disability or medical condition for which compensation is claimed is causally
related to the employment injury.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether “fact of injury” has been established. A
fact of injury determination is based on two elements. First, the employee must submit sufficient
evidence to establish that she actually experienced the employment incident at the time, place, and
in the manner alleged. Second, the employee must submit sufficient evidence, generally only in
the form of medical evidence, to establish that the employment incident caused a personal injury.
An employee may establish that the employment incident occurred as alleged, but fail to show that
his or her condition relates to the employment incident.6
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. The opinion of the
physician must be based on a complete factual and medical background of the employee, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the employee.7
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a diagnosed
condition causally related to the accepted factors of her federal employment.
Although Dr. Sierra diagnosed CTS, right greater than left, cubital tunnel syndrome, and
possible ulnar nerve entrapment, he failed to provide a rationalized opinion explaining how factors
of appellant’s federal employment, such as constant typing, caused or aggravated the diagnosed
conditions. The Board has held that medical evidence that does not offer any opinion regarding
the cause of an employee’s condition is of limited probative value on the issue of causal
relationship.8 The mere fact that appellant’s symptoms arose during a period of employment or
produced symptoms revelatory of an underlying condition does not establish a causal relationship
between her conditions and her employment factors.9 Dr. Sierra did not explain the reasons why
4

OWCP regulations define a traumatic injury as a condition of the body caused by a specific event or incident, or
series of events or incidents, within a single workday or shift. Such condition must be caused by external force,
including stress or strain, which is identifiable as to time and place of occurrence and member or function of the body
affected. 20 C.F.R. § 10.5(ee).
5

See T.H., 59 ECAB 388 (2008).

6

Id.

7

Id.

8

See C.B., Docket No. 09-2027 (issued May 12, 2010); S.E., Docket No. 08-2214 (issued May 6, 2009).

9

See Richard B. Cissel, 32 ECAB 1910, 1917 (1981); William Nimitz, Jr., 30 ECAB 567, 570 (1979).

3

the lack of diagnostic testing and examination findings led her to conclude that appellant’s constant
typing at work caused or contributed to the diagnosed conditions. Moreover, the Board finds that
Dr. Sierra’s diagnosis of possible ulnar nerve entrapment is speculative and equivocal in nature.10
Consequently, the evidence from Dr. Sierra is of limited probative value and insufficient to
establish that appellant sustained an employment-related injury causally related to factors of her
federal employment.
As appellant has not submitted any rationalized medical evidence to support her allegation
that she sustained a diagnosed condition causally related to factors of her federal employment, she
has failed to meet her burden of proof to establish a claim for compensation.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a diagnosed
condition causally related to the accepted factors of her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the August 22, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 19, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

10
Medical opinions that are speculative or equivocal in character are of little probative value. See Kathy A. Kelley,
55 ECAB 206 (2004).

4

